DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 4/28/22, the following is a final office action.  Claims 1-3, 5-9, 11, 13-14, 16-20 are amended.  Claims 1-20 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (EP 3640872 A1), and further in view of Ng (US 20060282277 A1).

As per claim 1, Albrecht et al discloses: 
receiving profile data defining a threshold value for an environmental condition associated with an item; receiving measurement data indicating a measurement of the environmental condition from a sensor associated with the item during shipment of the item from an origination location to a destination location; determining that the measurement data deviates from the threshold value during the shipment of the item, (DETAILED DESCRIPTION OF EMBODIMENTS: It is then possible to provide the transport measurement data to a smart contract stored in a Blockchain. By using the smart contract, it may be possible to track and detect destinations of the one or more environmental conditions from tolerance ranges, e.g., defined using one or more thresholds. This is explained using the following example: transport measurement data is obtained for the shipment of field devices, e.g., of field devices where damage, loss or delay could cause significant costs. For example, the transport measurement data may be acquired using one or more sensor devices having sensors attached to the field devices or a cargo container. The transport measurement data may include a GPS position to detect which particular route the cargo container has taken; DESCRIPTION:  Various techniques described herein facilitate tracking of the one or more environmental conditions of the field devices during the shipment by employing a distributed database. An example of the distributed database is the Blockchain… These techniques are further explained giving a specific example. A smart sensor can be attached to the field device or the cargo container. The corresponding transport measurement data can be monitored during the shipment. For example, the sensor device can store/buffer the transport measurement data that is indicative of one or more environmental conditions such as temperature, shock, humidity, etc., during the shipment. Once the field component is put into intended use, i.e., once the operation starts, the transport measurement data can be read out and transferred to a database. The transport measurement data could also be read out during commissioning. Alternatively, the transport measurement data may be wirelessly transmitted during the shipment..);

Albrecht et al doesn’t specifically disclose the following limitations:
causing a system database to reroute the item during shipment of the item by communicating a shipping instruction to the system database that changes the destination location to the origination location

However Ng (US 20060282277 A1) discloses in Claim 7 of Ng: “7. A computerized method for re-directing a package in-transit comprising: storing a tracking identifier and an initial destination address for a package in a shipping database; attaching an indicator of the tracking identifier to the package; generating a redirection schedule that indicates when to provide redirection instructions; routing the package toward the initial destination address over transportation links; reading the indicator attached to the package and receiving information for the package from the shipping database to make routing decisions for a next transportation link at hubs; updating tracking information for the package in the shipping database when the indicator attached to the package is read at a hub; while the package is in transit, receiving a redirect address and storing the redirect address in the shipping database as a destination address for the package; and routing the package toward the redirect address over transportation links rather than routing the package toward the initial destination address after the redirect address is stored in the shipping database; whereby the package is redirected while in transit.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ng in the systems of Albrecht et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claims 2, 9, Albrecht et al discloses:

wherein the environmental condition comprises  at least one of temperature, humidity, moisture, barometric pressure, pressure on a container holding the item, orientation, vibration, shock, light, ultraviolet radiation, ionizing radiation, or atmospheric gas level, (DETAILED DESCRIPTION OF EMBODIMENTS: As a general rule, various countermeasures may be taken in block 1032, e.g.,...For example, where shipment 1001 using air transport indicates that the temperature falls below a certain threshold 311 that causes an empire sealing tightness 311 (cf. FIG. 8), the shipment modality may be changed from air cargo to train cargo, etc. For example, the route may be chosen so as to avoid excess temperatures exceeding the threshold 312 that can cause a reduced sealing tightness 311 (cf. FIG. 8)).

As per claims 3, 10, Albrecht et al discloses:

wherein the system database comprises a blockchain and wherein causing the system database to reroute the item during shipment from the destination location to the origination location comprises adding a data block to the blockchain, (DETAILED DESCRIPTION OF EMBODIMENTS: A "checksum", e.g., a data-block checksum...Such checksums can, in particular, be determined across a data set and/or data and/or one or more transactions and/or a subsection of a data block, e.g., the block header of a block of the Blockchain or the data block header of a data block of a Blockchain or only a part of the transaction of a data block. ... The chaining checksum can be implemented, e.g., by a transaction checksum or a data-block checksum of a data block, i.e., of an existing data block of the Blockchain; to thereby chain a new data block with a  (existing) data block of the Blockchain... Thereby, a data block can be implemented that has a ..non-protected part that can be modified later on. Integrity protected can mean that a of the integrity protected data can be detected by means of a checksum).

As per claim 4, Albrecht et al discloses:

wherein the profile data defining the threshold value for the environmental condition is stored in the blockchain, (DETAILED DESCRIPTION OF EMBODIMENTS: Depending on whether irregularities are present or not - i.e., depending on a result of the comparison -, the smart contract can selectively store the transport measurement data in the Blockchain. Again, this may involve execution of corresponding program code. For example, if the smart contract detects that the transport measurement data takes values that are outside predefined tolerances - e.g., exceed a predefined [NESS] ...).

As per claims 5, Albrecht et al discloses:

wherein causing the system database to reroute the item during shipment from the destination location to the origination location by communicating the shipping instruction to the system database is performed based on logic stored in a smart contract in the blockchain, (DETAILED DESCRIPTION OF EMBODIMENTS: According to various examples, the monitoring of the one or more environmental conditions of the field devices is implemented using contracts implemented in a Blockchain. The smart contracts can define executable program logic. The smart contracts may obtain the transport measurement data indicative of the one or more environmental conditions of the field devices during the shipment as an input; Description A "program code" - such as a smart contract  - can relate to a program instruction  or multiple program instructions  which are saved in one or more transactions, in connection with the present disclosure. The program code can be executable and can be executed, e.g., by the Blockchain. This can be implemented, e.g., by a runtime environment, e.g., of a virtual machine, wherein the runtime environment or the program code are preferably Turing complete. The program code is preferably executed by the infrastructure of the Blockchain. Here, a virtual machine is implemented by the infrastructure of the DBS. It is possible to execute the program code when validating a corresponding transaction.

As per claim 6, Albrecht et al discloses:

Creating aggregated performance data by aggregating the measurement data indicating the measurement of the environmental condition with other measurement data obtained from other sensors associated with other items, (DETAILED DESCRIPTION OF EMBODIMENTS: Next, example implementations of a transaction are described. The data - that is, e.g., stored in a transaction of a data block - can be provided in various manners. Instead of data - e.g., user data such as measurement data or data/ownership structure regarding ASICs - a transaction of a data block can rather include the checksum for such data. The respective checksum can be implemented in various manners. For example, a respective data-block checksum of a data block, e.g., including the respective data, of another database or of the DBS, a transaction checksum of a data block of the respective data, e.g., of the Blockchain or of another database 140, or a data checksum determined across the data can be used. In addition, the respective transaction can optionally include a link to or an indication of a memory position - e.g., an address of a file server and indications where the respective data are to be found on the file server; or an address of another DBS which includes the data... Further, it would be possible that in addition to the checksum an add on data set - e.g., a link or an indication to a memory position - is provided in the respective transaction. The add on data set can, in particular, indicate where the data can be retrieved. This can be helpful to limit the amount of data of the Blockchain); and 

determining a performance metric for a shipping agent based on the aggregated performance data, (DETAILED DESCRIPTION OF EMBODIMENTS: As a general rule, various countermeasures may be taken in block 1032, e.g., in case the correlation data 193 is indicative of damaged or impaired operation 1002 of the field devices 101-103. To give a few examples, it would be possible that the shipment 1001 is configured by selecting at least one of a route, a shipment time, a shipment modality, and a logistics service provider. For example, where shipment 1001 using air transport indicates that the temperature falls below a certain threshold 311 that causes an empire sealing tightness 311 (cf. FIG. 8), the shipment modality may be changed from air cargo to train cargo, etc. For example, the route may be chosen so as to avoid excess temperatures exceeding the threshold 312 that can cause a reduced sealing tightness 311 (cf. FIG. 8)).

As per claim 8, this claim recites limitations similar to those described in independent claim 1, and is therefore rejected for similar reasons.

As per claim 11, Albrecht et al discloses: 
Wherein the shipping instruction is stored in a smart contract in a blockchain, (DETAILED DESCRIPTION OF EMBODIMENTS: As a general rule, various countermeasures may be taken in block 1032, e.g., in case the correlation data 193 is indicative of damaged or impaired operation 1002 of the field devices 101-103. To give a few examples, it would be possible that the shipment 1001 is configured by selecting at least one of a route, a shipment time, a shipment modality, and a logistics service provider. For example, where shipment 1001 using air transport indicates that the temperature falls below a certain threshold 311 that causes an empire sealing tightness 311 (cf. FIG. 8), the shipment modality may be changed from air cargo to train cargo, etc. For example, the route may be chosen so as to avoid excess temperatures exceeding the threshold 312 that can cause a reduced sealing tightness 311 (cf. FIG. 8)). [In this case, Fig. 8 shows the shipment modality changing from air cargo to train cargo, but as time moves along, the graph goes back to the original shipment modality (air cargo to train cargo, back to air cargo), which Examiner interprets as going back to the origination location).

As per claim 12, Albrecht et al discloses: further comprising: creating a new data block that stores the measurement data indicating the measurement of the environmental condition; and linking the new data block to a previous data block in a blockchain associated with the item, (DETAILED DESCRIPTION OF EMBODIMENTS: A "checksum", e.g., a data block checksum...Such checksums can, in particular, be determined across a data set and/or data and/or one or more transactions and/or a subsection of a data block, e.g., the block header of a block of the Blockchain or the data block* header of a data block* of a Blockchain or only a part of the transaction of a data block. ... The chaining checksum can be implemented, e.g., by a transaction checksum or a data-block checksum of a data block; i-e., of an existing data block of the Blockchain: to thereby chain a new data NSSs with a (existing) data block of the Blockchain... Thereby, a data 888% can be implemented that has a ...non-protected part that can be modified later on. Integrity protected can mean that a of the integrity protected data can be detected by means of a checksum; ALSO SEE DETAILED DESCRIPTION OF EMBODIMENTS: Next, example implementations of a transaction are described. The data - that is, e.g., stored in a transaction of a data block - can be provided in various manners. Instead of data block e.g., user data such as measurement data or data/ownership structure regarding ASICs - a transaction of a data block can rather include the checksum for such data. The respective checksum can be implemented in various manners. For example, a respective data-block checksum of a data block, e.g., including the respective data, of another database or of the DBS, a transaction checksum of a data block of the respective data, e.g., of the Blockchain or of another database 140, or a data checksum determined across the data can be used. In addition, the respective transaction can optionally include a link to or an indication of a memory position - e.g., an address of a file server and indications where the respective data are to be found on the file server; or an address of another DBS which includes the data... Further, it would be possible that in addition to the checksum an add-on data set - e.g., a link or an indication to a memory position - is provided in the respective transaction. The add-on data set can, in particular, indicate where the data can be retrieved. This can be helpful to limit the amount of data of the Blockchain).

As per claim 14, this claim recites features similar to those of independent claim 1 and therefore is rejected for similar reasons.

As per claim 15, Albrecht et al discloses: wherein the sensor associated with the item is attached to the item, included in a container holding the item, or present on a vehicle transporting the item, (DETAILED DESCRIPTION OF EMBODIMENTS: It is then possible to provide the transport measurement data to a smart contract stored in a Blockchain. By using the smart contract, it may be possible to track and detect deviations of the one or more environmental conditions from tolerance ranges, e.g., defined using one or more thresholds. This is explained using the following example: transport measurement data is obtained for the shipment of field devices, e.g., of field devices where damage, loss or delay could cause significant costs. For example, the transport measurement data may be acquired using one or more sensor devices having sensors attached to the field devices or a cargo container. The transport measurement data may include a GPS position to detect which particular route the cargo container has taken);

As per claim 16, Albrecht et al does not specifically disclose the following

The operation further comprising instructing the system database to reroute the item from the origination location to  an alternate destination location, however Ng discloses this limitation in claim 7 of Ng.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ng in the systems of Albrecht et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Albrecht et al does not specifically disclose the following:

the operation further comprising  communicating an indication to a vehicle transporting the item that the item is being rerouted to the origination location.
However, Ng discloses in  ([0055] Once the re-direct address is entered, schedule generator 50 plots a new route for the shipment to the redirect address based on the current location of the shipment, generates a new estimated schedule of the earliest arrival dates at intermediate hubs that allow for redirection, and calculates a new estimated delivery date at the redirect address. The new estimated schedule and delivery date can be displayed to the user.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ng in the systems of Albrecht et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 18, Albrecht et al discloses:

the operation further comprising communicating a shipping instruction causing initiation of shipment of a replacement item from the origination location to the destination location, (DETAILED DESCRIPTION OF EMBODIMENTS: As a general rule, various countermeasures may be taken in block 1032, e.g., in case the correlation data 193 is indicative of damaged or impaired operation 1002 of the field devices 101-103. To give a few examples, it would be possible that the shipment 1001 is configured by selecting at least one of a route, a shipment time, a shipment modality, and a logistics service provider. For example, where shipment 1001 using air transport indicates that the temperature falls below a certain threshold 311 that causes an empire sealing tightness 311 (cf. FIG. 8), the shipment modality may be changed from air cargo to train cargo, etc. For example, the route may be chosen so as to avoid excess temperatures exceeding the threshold 312 that can cause a reduced sealing tightness 311 (cf. FIG. 8)). [In this case, Fig. 8 shows the shipment modality changing from air cargo to train cargo, but as time moves along, the graph goes back to the original shipment modality (air cargo to train cargo, back to air cargo), which Examiner interprets as going back to the origination location). 

As per claim 19, Albrecht et al discloses: the operations further comprising:

creating a new data block that stores a record indicating the measurement data of the environmental condition deviated from the threshold value; and linking the new data block to a previous data block in a blockchain associated with a performance metric of a shipping agent, (DETAILED DESCRIPTION OF EMBODIMENTS: Next, example implementations of a transaction are described. The data - that is, e.g., stored in a transaction of a data block - can be provided in various manners. Instead of data - e.g., user data such as measurement data or data/ownership structure regarding ASICs - a transaction of a data block can rather include the checksum for such data. The respective checksum can be implemented in various manners. For example, a respective data-block checksum of a data block, e.g., including the respective data, of another database or of the DBS, a transaction checksum of a data block of the respective data, e.g., of the Blockchain or of another database 140, or a data checksum determined across the data can be used. In addition, the respective transaction can optionally include a link to or an indication of a memory position - e.g., an addition of a file server and indications where the respective data are to be found on the file server; or an address of another DBS which includes the data... Further, it would be possible that in addition to the checksum an add-on data set - e.g., a link or an indication to a memory position - is provided in the respective transaction. The Sa data set can, in particular, indicate where the data can be retrieved. This can be helpful to limit the amount of data of the Blockchain).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (EP 3640872 A1), and further in view of Ng (US 20060282277 A1), and further in view of Perez (US 20180174093 A1).

As per claim 7, Albrecht et al does not disclose, however, Perez discloses:

wherein the performance metric identifies the environmental condition as deviating from the threshold value more frequently than a second environmental condition deviating from a second threshold value, (Perez (US 20180174093 A1) [0092] As shown at Block 603 of FIG. 6, the central computing entity 110 may be configured to determine whether delivery to the alternative intended destination 704 may be effected by the last mile delivery vehicle 100 traversing the assigned delivery route without a substantial SSS from the assigned delivery route. In various embodiments, a determination of whether the last mile delivery vehicle 100 may effect delivery to the alternative intended destination 704 may be impacted by the current location of the delivery vehicle 100 along the assigned delivery route and the location of the remaining (e.g., untraversed) portion of the assigned delivery route relative to the location of the alternative intended destination 704. For example, the central computing entity 110 may be configured to determine that the delivery vehicle 100 containing the shipment/item is eligible to effect delivery of the shipment/item to the alternative intended destination 704 upon a determination that the delivery vehicle 100 may visit the alternative intended destination 704 (e.g., in addition to or in lieu of visiting the initial intended destination 703) without significantly modifying the assigned delivery route for the vehicle 100. The central computing entity 110 may be configured to determine that the delivery vehicle 100 may visit the alternative intended destination 704 without significantly modifying the assigned delivery route for the vehicle 100 upon determining that a modified version of the remaining (e.g., untraversed) portion of the delivery route that incorporates a stop at the alternative intended destination 704 satisfies applicable criteria stored within the central computing entity 110. For example, the central computing entity 110 may be configured to determine that the modified version of the remaining portion of the delivery route satisfies applicable criteria upon a determination that the length of the modified version of the remaining portion of the delivery route is within a predefined length of the length of the unmodified (e.g., original) version of the remaining portion of the delivery route. As a specific example, the central computing entity 110 may be configured to determine that a modified version of the remaining portion of the delivery route is not significantly different from the unmodified portion of the delivery route upon a determination that the modified version of the remaining portion of the delivery route is less than 5 miles greater than the unmodified version of the remaining portion of the delivery route. As yet other non-limiting embodiments, the predefined criteria for determining whether the modified version of the remaining portion of the delivery route is significantly different than the unmodified version of the remaining portion of the delivery route may be based on an estimated time differences between the modified and unmodified versions of the remaining portion of the delivery route (e.g., within a 15 minute differences), based on an estimated amount of fuel to be utilized (e.g., within % of a gallon of estimated fuel usage differences between the modified and unmodified versions of the remaining portion of the delivery route), and/or the like).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Perez in the systems of Albrecht et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (EP 3640872 A1), and further in view of Ng (US 20060282277 A1), and further in view of Schmeling (US 20180096175 A1).

As per claim 13, Albrecht et al doesn’t disclose the following, however, Schmeling discloses:

further comprising: identifying a disposal facility based on a location of a vehicle transporting the item; and communicating an additional shipping instruction that causes the system database to reroute the item from the origination location to the disposal facility, (Schmeling US 20180096175 A1) [0057] blockchain based monitoring can also extend to the disposal of unused items or portions of items, worn items, broken items, hazardous items, etc. Such items can be logged back into a seller, distributor disposal site, other public locale where they can be destroyed thereby tracking the entire lifecycle item from production to destination).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Schmeling in the systems of Albrecht et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (EP 3640872 A1), and further in view of Ng (US 20060282277 A1), and further in view of BANERJEE (US 20200311670 A).

As per claim 20, Albrecht et al discloses: the operations further comprising communicating a blockchain address of the smart contract to a vehicle transporting the item, (claim 1 of BANERJEE  discloses shipping information for an item on a blockchain at a blockchain , the shipping information including a recipient geolocation address).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BANERJEE in the systems of Albrecht et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 4/28/22, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see arguments/remarks, filed 4/28/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ng (US 20060282277 A1).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 23, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628